Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-17, 19, 20 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not found persuasive.  On 4/28/21, Applicant amended the independent claims for 112 and clarity purposes.  And, Applicant presented Remarks. 
On page 11 of Applicant’s Remarks, Applicant states that the prior art does not ender obvious from Claim 1, “1.    Haddadfails to teach that its social data is real time as claimed… “retrieving.. .real-time social data from social media websites of each merchant.” “[B]ased on the real-time social data of each merchant,” a merchant matrix is modified. And, “a content recommendation based on the modified merchant matrix” is communicated “to a customer account.””.
Examiner notes that a 103 prior art combination rejection was made.  And, Leff was relied upon for this feature.  And, Leff clearly discloses retrieving...real-time social data from social media websites of each merchant, based on the real-time social data of each merchant:
smart crawling of Internet websites and online repositories.  The system may automatically and intelligently crawl well known directory and merchant listing websites and webpages to obtain merchant contact and operating information, the basic data and enhanced data. The enhanced data may include numbers of followers…
 [48]…The system continuously or regularly monitors information on the Internet at external third party websites and continuously or regularly monitors data within the system for trigger events.
[50]… the system regularly or continuously looks for information available at third party websites as well as within the system that qualifies as meeting the prioritized trigger events.
[181]… The marketing plan is timely and fresh since the system regularly and/or constantly updates the recommended actions included in the marketing plan based on actions the merchant takes and additional information collected by the system on the merchant and the merchant's competitors.”
Hence, Leff discloses automatic and intelligent smart crawling of data from social media websites and that this can be continuous and constant.  Hence, Examiner interprets that this crawling, monitoring, and updating can occur in real-time since.  Hence, Leff discloses these features for realtime.  And, the matrix and recommendation are further seen in the rejection. 
On page 12 of Applicant’s Remarks, Applicant states that the prior art does not ender obvious, “2.    Haddad fails to teach “determining a type of merchant” or “determining a consumer preference for each type of merchant” as claimed.”.  Based on 

Also, on page 14, Applicant states that the prior art does not render obvious dependent claim 4 and merchant similarity values.  However, Haddad clearly discloses adjusting scores based on merchants being similar or related via the cross-promotions analysis of Haddad shown at  ([119-128]).  See the rejection of dependent claim 4 below.
Also, on page 15, Applicant comments on dependent claim 8.  See the added citations and explanation for this dependent claim below.
Also, on page 15, Applicant comments on dependent claim 15.  See the added citations and explanation for this dependent claim below.
Also, on page 16, Applicant comments on dependent claim 16.  See the added explanation for this dependent claim below.
Also, the other dependent claims are rejected below.	
In regards to 101, Applicant’s 9/16/20 amendments and Remarks are considered substantive to pass 101.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-17, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haddad (20080015938) in view of Leff (20130085804).
Claims 1, 19, 20.    Examiner notes to see Applicant Spec at [136, 137, 177] and Fig. 4b for merchant matrix.  Examiner notes that social and ranking was described in Applicant Spec at [104, 106, 107].
Haddad discloses identifying, by a computing device, an electronic data structure for a consumer comprising transaction data of the consumer, the transaction data comprising information indicating electronic transactions performed at point-of-sale (POS) devices of a set of merchants (see Haddad and purchase at [9], transactions at [11, 12, 18, 19]; also see [66-71]; also the data is spread in real-time like a “virus” at 
analyzing, via the computing device, said electronic data structure, and based on said analysis, determining a type of merchant for each electronic transaction and a type of transaction ([11-17], [18-24]; [66, 68]);
determining, by the computing device based the analysis of the transaction data, a consumer preference for each type of merchant (see miniumum, frequency, threshold, and top-5, top-8 or top-10 merchants all in reference to merchants and customer activity, [53-58]).
Also, Examiner further notes the following for the preceding features.  Based on Applicant Spec at [215], merchant type can be interpreted as merchant category.  And, Haddad clearly discloses categories/types of merchants ([42, 43, 51, 52]) and also determining type of merchant where particular customer purchases occur [66, 68].  And, Haddad further discloses  customer preference for different merchant categories/types ([9]).  And, Haddad also discloses promotions with merchant categories based on customer purchase minimums [3].  And, Haddad discloses tracking merchant category (“[58]… If the merchant's category is allowed at this vendor, then a check is performed to verify that this merchant allows this vendor's category to distribute that merchant's promotions.”)  and performing promotions with merchants in preferred categories with each other ([60, 130]) and that this only occurs with the merchants in the proper categories and with particular customers with a preference with that category as shown by customer relationship data for that category [61].  Note for the relationship data minimum in [61] that Haddad discloses  [66, 68] which shows tracking sales data of a 
Hence, Haddad clearly discloses different merchant types/categories and also tracking customer preference for merchant types/categories.
Haddad further discloses determining, by the computing device, a consumer relevance value for each merchant based upon the consumer preference for each type of merchant and the type of transaction for each merchant (see value and “for a customer to be relevant…” at [56]; also, see value and type of merchant for customer to be relevant at [57]; also, for type of transaction, see recency and value and for a customer to be relevant at [58], where recency or recent are a type of transaction; also see Table 4 and [72-78] and [79--82] and note “one or more different customers” at [74], and this Table 4 is scores of customers which shows merchant relevance);
generating, by the computing device, a data structure comprising a merchant matrix for the consumer, the merchant matrix comprising merchant information for the consumer configured as an initial ranking according to the determined consumer relevance value and the consumer preference for each merchant (note that MR stands 
See Applicant Spec at [106] for the following social media website feature.
Haddad does not explicitly disclose retrieving, by the computing device over a network, real-time social data from social media websites of each merchant; identifying, by the computing device, a real-time location of a device of the consumer, the real-time location comprising information indicating a current physical location of the consumer;  modifying, by the computing device, the merchant matrix based on the real-time social data of each merchant and the real-time location of the consumer device by adjusting the initial ranking of each merchant.  However, Haddad discloses modifying, by the computing device, the merchant matrix based on the data of each merchant by adjusting the initial ranking of each merchant (see [95] and citations in preceding 
Also, Leff clearly discloses retrieving...real-time social data from social media websites of each merchant, based on the real-time social data of each merchant:
“[0033] The enhanced data may be obtained by the system by smart crawling of Internet websites and online repositories.  The system may automatically and intelligently crawl well known directory and merchant listing websites and webpages to obtain merchant contact and operating information, the basic data and enhanced data. The enhanced data may include numbers of followers…
The system continuously or regularly monitors information on the Internet at external third party websites and continuously or regularly monitors data within the system for trigger events.
[50]… the system regularly or continuously looks for information available at third party websites as well as within the system that qualifies as meeting the prioritized trigger events.
[181]… The marketing plan is timely and fresh since the system regularly and/or constantly updates the recommended actions included in the marketing plan based on actions the merchant takes and additional information collected by the system on the merchant and the merchant's competitors.”
Hence, Leff discloses automatic and intelligent smart crawling of data from social media websites and that this can be continuous and constant.  Hence, Examiner interprets that this crawling, monitoring, and updating can occur in real-time since.  Hence, Leff discloses these features for realtime.  And, the matrix and recommendation are further seen in the rejection. 
And, in regards to modifying based on real time location of the consumer device, Leff discloses tracking merchant location [33, 34, 165], and considering merchant geographical location and distance when comparing merchants [64], comparing merchant info based on merchant location [165], getting lists of merchant based on factors and geographies [31], evaluating promotions based on relevancy including merchant location [174], scoring merchants based on factors including geography [177, 178].  Leff further discloses ranking/scoring of promotions/offers based on varied criteria [154, 155, 161, 170].  And, Leff discloses tracking consumer real-time location and 
Haddad further discloses automatically communicating, by the computing device, a content recommendation to an account of the consumer, the content recommendation based on the modified merchant matrix (see [54] and promotions or recommendations provided to the customer; see recommended at [113]).
Haddad does not explicitly disclose, said content recommendation enabling a device of the consumer to interact with a merchant’s POS device to act on the content and engage in the services over the network via the merchant’s POS device.  However, Haddad discloses merchant POS devices ([11, 25, 36]).  And, Leff further discloses content recommendation enabling a device of the consumer to interact with a merchant’s POS device to act on the content and engage in the services over the network via the merchant’s POS device ([131] and [130-133]; Leff’s activating a trigger and pushing the specific promotion/content reads on content recommendation as 
Claim 3.    Haddad further discloses the method of claim 1, further comprising adjusting, by the computing device, the consumer relevance value associated with the merchant based upon at least one of an industry of the merchant, a consumer profile, a transaction history associated with the consumer, social data, demographic data, clickstream data or consumer feedback data ([3] see targeting and spent a certain amount; also see targeted at [61]).
Claim 4.    Haddad further discloses the method of claim 1, further comprising adjusting, by the computing device, the consumer relevance value associated with the merchant based upon a plurality of merchant to merchant similarity values ([119-128]).  Also, Haddad clearly discloses adjusting scores based on merchants being similar or related via the cross-promotions analysis of Haddad shown at ([119-128]).  Also see [66]-68] and note that the purchases with merchants of the same category is seen as more similar as merchants not in the same category. 
Claim 5.    Haddad further discloses the method of claim 4, wherein the merchant to merchant similarity value is based on pairings of merchants at least one of occurring most often or are most strongly correlated ([119-128]).

Claim 7.    Haddad further discloses the method of claim 4, wherein the merchant to merchant similarity between a first merchant and the plurality of merchants is a result of ROCs by a first consumer at a first merchant and ROCs by a second consumer at the plurality of merchants including the first merchant ([119-128] and [72]).
Claim 8.    Haddad further discloses the method of claim 4, wherein a first merchant to merchant similarity between a third merchant and the first merchant and a second merchant to merchant similarity between the third merchant and a second merchant is not as strong of a similarity as between the first merchant and the second merchant from whom each consumer conducted a transaction (see matrix at [119-128] and [72]).  Also see [66]-68] and note that the purchases with merchants of the same category is seen as more similar as merchants not in the same category.
Claim 9.    Haddad further discloses the method of claim 1, wherein each of the coefficients includes a record of charge (ROC) of the consumer with the merchant, wherein the ROC indicates the consumer conducted a transaction with the merchant, wherein the ROC includes a number of transactions the consumer conducted with the merchant ([119-128] and [72]).
Claim 10.    Haddad further discloses the method of claim 1, further comprising further adjusting, by the computing device, the consumer relevance value based on at least one of a collaborative filtering, the merchant goal and a business rule (see CF or Collaborative Filtering at [5, 8]).

Claim 12.    Haddad further discloses the method of claim 10, wherein the business rule is at least one of a holiday, a particular time of day, the consumer is traveling, the merchant is associated with another merchant who is a particular distance away or near to a location of the consumer, the consumer has indicated a preference not to receive the offers associated with the merchant (see geography or location at [3]).
Claim 13.    Haddad further discloses the method of claim 1, wherein the consumer preference is further based on at least one of industry codes associated with the transaction data, transactions with merchants in similar industry groups, groups of similar merchants, mapping third party data to internal data, a consumer profile, social data, time information, date information, or feedback ( see category at [40-44).
Claim 14.    Haddad further discloses the method of claim 1, wherein the consumer preference is based on a categorization associated with the merchant (see category at [40-44]).
Claim 15.    Haddad further discloses the method of claim 1, further comprising determining, by the computing device and by using at least one of a co-occurrence method or a cosine method, the association between merchants in the merchant matrix (reads on co-occurrence at [119-128] and [72).  Also, Examiner further notes in Applicant Spec at [132] that co-occurrence method is items occurring together.  And, 
Claim 16.    Haddad further discloses the method of claim 1, further comprising up-ranking, by the computing device, the merchant in a ranked list of merchants based upon the consumer preference ([9] and preference for the books they buy).
Also, Applicant Spec at [161] shows up-rank as changing the ranking based on feedback which Examiner reads as preference.  And, the independent claim above shows continuously/constantly monitoring social media websites and changing the merchant data/ranking based on that (see independent claim above and continuous/constant there). 
Claim 17.    Haddad further discloses the method of claim 1, wherein the merchants are associated based on at least one of a consumer with the merchant, the merchant with an interest, a consumer with a demographic, the merchant with a demographic, a consumer with another consumer, a consumer’s profile with another consumer’s profile, a share of wallet with a consumer, a size of wallet with a consumer, an age attribute with a consumer, a gender with a consumer, or a favorite cuisine with a consumer ([53] reads on consumer with the merchant at “[53]… For a customer to be "relevant" in the frequency category and thus qualify for cross-promotions, the sales data for that customer may need to include a 
minimum number (determined by the frequency match data) of merchants from the 
Top[n] merchants in the frequency category based on the vendor's relationship 
data.”).

2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Haddad (20080015938) in view of Leff (20130085804) in view of  Aliabadi (20050273396).
	Claim 2.    Haddad does not explicitly disclose the method of claim 1, further comprising: storing, by the computing device, data sets of the consumer relevance value in a database as ungrouped data elements formatted as a block of binary (BLOB) via a fixed memory offset; partitioning, by the computing device and using a key field, the database according to a class of objects defined by the key field to speed searching for the consumer relevance value; linking, by the computing device, data tables based on the type of data in the key fields; annotating, by the computing device, the data sets to include security information establishing access levels; and obtaining, by the computing device, the consumer relevance value from the database.  However, Haddad discloses using databases and database features [36].  And, these features claimed are considered use of routine database features.  And, Aliabadi discloses using databases including key fields and partitions [84], BLOB and offsets [85], and access levels [87].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Aliabadi’s further database features for organizing and access data to Haddads particular data and Haddads databases for organizing and accessing.  One would have been motivated to do this in order to organize and access the data.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Subramanian, Zhou, Leng (questionable date) disclose social media and ranking merchants.
These show ranking a merchant based on social media website of merchant: Hardman likes, supported in provisional at [43-48], especially [46, 47]; Tobias but have to check Provisional support. 
Note the other references cited.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/3/21